Citation Nr: 1430127	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for headaches associated with service-connected cervical spondylosis with cervical spine degenerative joint disease.

2.  Entitlement to a total rating based on individual unemployability due to a single service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the instant matters were twice previously before it, at which time they were remanded for further development.  In a December 2013 action, the Board noted that the General Rating Formula for Diseases and Injuries of the Spine requires associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code (DC).  The Board found that the clinical evidence of record suggested that the Veteran had radiculopathy of the left upper extremity associated with his cervical spine disability, and also pointed out that the Veteran believes that he suffers from headaches related to his cervical spine disability.  The Board thus directed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination in connection with the issue of entitlement to separate compensable ratings for any neurologic abnormalities associated with the Veteran's cervical spine disability, to specifically include radiculopathy of the left upper extremity and headaches.  

In a February 2014 rating decision, the Appeals Management Center (AMC) granted service connection for cervical spondylosis and also assigned a separate 20 percent rating for associated right arm neuropathy.  In an April 2014 rating decision, the AMC granted service connection for neuropathy of the left upper extremity associated with the Veteran's cervical spondylosis with cervical spine degenerative joint disease, and assigned a 20 percent rating, effective from January 5, 2010.  To date, it does not appear that the Veteran has disagreed with any aspect of the AMC's February or April 2014 decisions awarding separate ratings for left and right upper extremity neuropathy associated with the Veteran's cervical spine disability.  Thus, those matters are not before the Board and the issue regarding entitlement to separate compensable ratings for any neurologic abnormalities associated with the Veteran's cervical spine disability has consequently been limited to headaches, as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's headaches are not shown to be associated with his service-connected cervical spine disability.

2.  The evidence fails to demonstrate that the Veteran has a single service-connected disability that has not been assigned a total schedular rating and which makes him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for headaches associated with cervical spondylosis with cervical spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.310, 4.3, 4.7, 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2013).

2.  The criteria for entitlement to a total rating based on individual unemployability due to a single service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, to the extent required, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in November 2007 and February 2013.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and private treatment records.  There is no suggestion that additional evidence, relevant to the matters decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to determine the whether the Veteran is entitled to a separate evaluation for headaches and/or to a total rating.  The matters were previously remanded for the specific purpose of obtaining medical opinions addressing the etiology of the Veteran's headaches and for determining whether any singular service-connected disability renders the Veteran unemployable.  A review of the examination report shows that the VA examiner conducted a thorough review of the claims folder and an examination of Veteran.  The Board is satisfied that the information contained in the VA examination reports and treatment records is sufficient for the Board to evaluate the Veteran's claims.  

II.  Separate Rating - Headaches

In the instant case, the Veteran is service connected for cervical spondylosis with cervical spine degenerative joint disease.  It is the Veteran's belief that he suffers from headaches related to his cervical spine disability.  As noted in the introduction, the matter was previously remanded for the Veteran to be afforded a VA examination to determine the etiology of his complained-of headaches.

During a January 2014 VA examination, the Veteran reported headaches, stemming from the neck.  He reported headaches brought on by standing after sitting for a prolonged period of time.  The examiner noted that a review of the Veteran's STRs shows that the Veteran reported frequent or severe headaches on a March 1975 report of medical history.  A review of that record shows that the Veteran also indicated a previous head injury.  The examiner then noted that a May 1987 report of medical history records the Veteran's assertion of frequent and severe headaches, which he suggested could be secondary to a motor vehicle accident that had occurred in 1956, which resulted in a skull fracture and concussion.  

Regarding whether the Veteran's headaches are a neurological manifestation of his cervical spine disability, the VA examiner opined that it was less likely than not that the Veteran headaches were caused by or a result of the cervical spine condition.  As rationale for that opinion, the examiner noted the Veteran's pre-service motor vehicle accident, which had resulted in a traumatic brain injury.  The examiner indicated this to be the most likely cause of the Veteran's headaches.  Additionally, the examiner noted that the Veteran's headaches are multifactorial, as the Veteran has a well-documented history of chronic allergies, depression, and anxiety that would also contribute to his headaches.  

As noted above, the General Rating Formula requires associated objective neurologic abnormalities to be evaluated separately under an appropriate Diagnostic Code (DC).  In the instant case, the Board cannot conclude that the Veteran is entitled to a separate rating for headaches associated with his cervical spine disability.  In so concluding, the Board finds particularly probative the January 2014 VA examiner's opinion.  Notably, the examiner provided an etiology for the Veteran headaches, which opinion is supported by the evidence of record demonstrating a pre-service history of frequent and severe headaches, by the Veteran's own account.  

In finding that the evidence does not support a separate rating, the Board has considered a February 2010 statement from the Veteran's private physician who noted that he had been treating the Veteran since 2003 for, among other things, "cervicogenic headaches."  Although this statement suggests that the Veteran's headaches are cause by his neck, it cannot be read as attributing the Veteran's headaches specifically to his service-connected cervical spine disability.  Indeed, nothing in the private physician's statement can be read as providing a service-connected etiology for the Veteran's headaches.  Moreover, because the private medical statement contains no discussion of the Veteran's pre-service motor vehicle accident resulting in a skull fracture or history of headaches prior to service, it is entitled to less probative weight, as it cannot be said to have been based on all relevant evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).  

Further, although the Veteran believes that his headaches are related to his cervical spine disability, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's opinion to the contrary.  See Jandreau, supra.  Thus, although the Veteran believes his headaches to be related to his cervical spine disability, the Board finds the medical evidence of record to be more probative on the issue of nexus.

Accordingly, because the preponderance of the evidence fails to demonstrate that the Veteran experiences headaches as an associated neurological abnormality of his service-connected cervical spine disability, the Board can find no basis upon which to award a separate rating for headaches.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

III.  Entitlement to a Total Rating

As noted in the Board's prior actions, the Veteran has been in receipt of a combined 100 percent schedular evaluation since May 22, 2007.  The Veteran has also variously been in receipt of special monthly compensation (SMC) under section 1114(s) during the pendency of his appeal, eligibility for which was based on the award of temporary total ratings under 38 C.F.R. § 4.30 from October 17, 2007, to January 1, 2008, and from August 20, 2008, to October 1, 2008.  However, the Veteran has not been in receipt of SMC under section 1114(s) throughout the entire pendency of his claim.  As the United Stated Court of Appeals for Veterans' Claims (Court) instructed in Bradley v. Peake, VA should potentially consider whether a total rating based on unemployability is warranted for a particular service-connected disability even when a schedular 100 percent rating is already in effect for combined service-connected disabilities in order to determine the veteran's eligibility for SMC under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 294 (2008) (reasoning that a total "rating for [posttraumatic stress disorder] alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating").  

On remand from the Board, a medical opinion regarding the Veteran's employability was obtained.  Specifically, the examiner was requested to provide a definite opinion as to whether any of the Veteran's service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The examiner noted the Veteran's various service-connected disabilities, but opined that he was unable to opine, without resorting to mere speculation, as to whether the Veteran is unemployable due to any single service-connected disability.  The examiner noted that the Veteran's various neuropathies, a combination of radiculopathies, diabetic neuropathy, and peripheral neuropathy, while caused by different mechanisms, result in symptoms of numbness and/or parathesias that overlap, making it impossible to determine what portions of his symptoms to associate with each disability and also impossible to determine which neuropathy most significantly impairs his function.  The examiner then noted that the Veteran's diabetes mellitus is currently well controlled, and stated that the combination of the Veteran's remaining service-connected disabilities results in his waddling antalgic gait and very limited mobility that confines him to a wheelchair most of the time.  The evidence further indicated that the Veteran's back, neck, and knee pain was overlapping in nature, again making it impossible to determined which condition is most limiting from a functional perspective.  Lastly, the examiner referenced a November 2013 mental health note that discussed the Veteran's educational and occupational history and indicated the Veteran to be qualified for sedentary employment on the basis of education and experience.

The Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In the instant case, the Board is satisfied with the VA examiner's explanation for why he was unable to provide the requested opinion as to whether the Veteran is unemployable due to any single service-connected disability without resorting to mere speculation.  The examiner pointed out that the overlapping symptomatology of the Veteran's disabilities rendered it impossible to differentiate the functional impact his disabilities.  The examiner also indicated that the Veteran's diabetes mellitus would not affect employability as it is currently well controlled.  Read as a whole, the Board finds that the VA examiner's opinion and explanation for why a positive opinion regarding unemployability based on a single service-connected disability would be purely speculative is probative as to the central issue in this case.  Accordingly, based on the evidence of record, the Board finds that entitlement to a total rating due to a single service-connected disability is not warranted as the evidence fails to affirmatively establish that any single service-connected disability alone renders the Veteran unemployable.  (Consideration may not be given to a disability for which a total schedular rating has already been granted, see 38 C.F.R. § 4.16(a) (2013), such as the bilateral foot disability with right below-the-knee amputation rated as 100 percent from April 26, 2011.)


ORDER

Entitlement to a separate compensable rating for headaches associated with service-connected cervical spondylosis with cervical spine degenerative joint disease is denied.

Entitlement to a total rating based on individual unemployability due to a single service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


